PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/774,102
Filing Date: 9 Sep 2015
Appellant(s): MANN et al.



__________________
Heribert Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 6, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The scope of examination has been restricted to the species where the alkylamidothiazole is 
    PNG
    media_image2.png
    222
    407
    media_image2.png
    Greyscale
. Claim 44 is withdrawn from consideration due to the restriction.

Claims 36-41 and 45-55 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the appellant regards as the invention.
Claims 36-43 and 48-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolbe et al. (WO 2011/117034 – US PGPub No. 2013/0039870 relied upon as English equivalent) as evidenced by Nguyen-Kim et al. (US PGPub No. 2005/0175572).
s 45 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55  above, and further in view of Weipert et al. (US PGPub No. 2002/0172646) as evidenced by Golz-Berner et al. (US PGPub No. 2006/0062746).
Claims 45 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55  above, and further in view of Olivier-Terras (US Patent No. 5,554,374) as evidenced by Golz-Berner et al.
Claims 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55 above, and further in view of Birrenbach (US PGPub No. 2003/0185770) as evidenced by Park et al. (US PGPub No. 2006/0134026).
A number of provisional and non-provisional nonstatutory double patenting rejections were made, but none are presented for review by the appellant. Therefore, it is requested that such rejections be affirmed.


(2) Response to Argument
Rejection under 35 USC 112, second paragraph:
The appellant argues that the parenthetical recitations make it clear that, for example, the substituent “C1-C24 aryl” is unsubstituted or is optionally mono or polysubstituted with the substituents in the parenthetical expression. It is not disputed that, as the appellant notes, the listed substituents are common and that substitutions on an aryl group are not unusual. However, the examiner disagrees with the clarity 

Rejections under 35 USC 103(a):
Claims 36-43 and 48-55 rejected over Kolbe et al. as evidenced by Nguyen-Kim et al. – The appellant asserts that their claimed combinations of alkylamidothiazoles and UV-filter substances show an unexpected behavior with respect to the inhibition of tyrosinase activity. The examiner disagrees because there is no showing of the claimed outcome occurring in an unexpected fashion. The claimed function linked to the recited alkylamidothiazoles and UV-filter substances is that the inhibition of tyrosinase activity for the combination is greater than that of the alkylamidothiazole or the UV-filter substance alone. The data provided in the table on page 19 of the specification demonstrates this occurring for all the tested combinations of alkylamidothiazole and UV-filter substance. There is nothing shown to be critical in regard to selections for either of these components in order to yield the recited functionality. In addition, the appellant has not indicated why they deem the recited function to be unexpected. Absent evidence to the contrary, the artisan of ordinary skill would expect the combination of ingredients with a particular function to perform some amount better than either of the two ingredients employed separately. This expectation is distilled into the functional limitation concerning the inhibition of tyrosinase activity of the instant claims. 
The appellant also argues that Kolbe teaches millions of thiazole compounds and that less than 25% are alkylamidothiazoles. Similar arguments were presented in the appeal filed March 23, 2018 over the rejection of the same combination of ingredients rendered obvious by the same prior art. The rejection was affirmed by the Patent Trial and Appel Board. As noted in response to the same argument in the previous Examiner’s answer, the appellant’s argument of breadth in the compounds taught by Kolbe et al. does not acknowledge the additional guidance provided by Kolbe et al. regarding which substituent groups are of more interest for the taught compounds. A generalized structure of the compounds broadly envisioned by Kolbe et al. is depicted as 
    PNG
    media_image3.png
    133
    158
    media_image3.png
    Greyscale
(structure 1) where X, Y, and A are defined as a series of 
    PNG
    media_image4.png
    169
    261
    media_image4.png
    Greyscale
(structure 2; see claim 8). For both structures, the A substituent can be selected from six functional group options where N(R1)2 is named such that the R1 groups are independently selected. Kolbe et al. highlight specific embodiments of structure 2 in 11 compounds that they depict that have additional commonalities amongst them in terms of the choice for the A substituent and the Y substituent (see claim 9). While the appellant argues that none of these particular compounds are the elected compound, one of them is quite similar, namely compound 26 shown here
    PNG
    media_image5.png
    221
    350
    media_image5.png
    Greyscale
. The only difference between this compound and the elected compound is the aryl group bound to the carbonyl instead of a branched alkyl group. When selecting a compound of Kolbe et al. within the scope of their structure 2 and beyond those explicitly recited, the attention of the artisan of ordinary skill would have been drawn to those that share common 1)2 as A. Further, one of the R1 groups is hydrogen in 81% of the compounds and the other R1 is a carbonyl with a further substituent in 9% of the compounds. This guidance would have led the artisan of ordinary skill to concentrate on compounds of structure 2 in Kolbe et al. with Y as a hydrogen and A as N(R1)2 , where one R1 is hydrogen and the other is a carbonyl with a further substituent. Such a focus would have been motivated by the guidance provided by Kolbe et al. in their highlighting of these substituent choices. Amongst this smaller subset of options, the artisan would be motivated to choose particular substituents based upon those detailed by Kolbe et al. including an alkyl substituted carbonyl with 1 to 24 carbons in a linear or branched form. There is no evidence of record of any particular benefit held by the elected compound that is superior to that of others in the class claimed or discussed by Kolbe et al. Therefore the selection of any of the substituted carbonyl groups would have been obvious including the elected alkyl substituted species. 
The appellant inaccurately describe the discussion of UV filters by Kolbe et al. as occurring in “passing”. To the contrary, Kolbe et al. discuss the addition of UV filters as advantageous to the composition as well as provide a range of proportions for this component and particularly name UVB filters as those contemplated.
The appellant also characterizes the teaching of tyrosinase activity inhibition by Kolbe et al. as insufficient because it is not provided for every compound embraced in their genus. The examiner disagrees given that the compound of Kolbe et al. closest to the elected compound differs by one substituent as compared to the elected compound 
The appellant then suggests that the functional limitation regarding tyrosine inhibition delineates a subset of the alkylamidothiazoles and UV-filter substances otherwise recited in instant claim 36. There is no evidence that this functionality excludes any of the combinations of alkylamidothiazoles and UV-filter substances otherwise recited in instant claim 36. Even if the functionality and structural limitations are not coextensive in scope, MPEP 2145II details that the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It also notes that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Thus the recitation of a function of the elected compound, whose selection is obvious in light of Kolbe et al., in combination with a variety of UVB filters is not sufficient to overcome the obviousness of including a UVB filter with the compound of Kolbe et al. This is particularly true when the appellant demonstrates the claimed functionality occurred across the variety of structurally dissimilar UVB filters that they tested.

In addition, the appellant argues that there would be no expectation that an untested compound within the genus of Kolbe et al. would have tyrosinase inhibition activity. To the contrary, Kolbe et al. conclude that their collection of compounds have pigmentation inhibition properties that they have determined occur through tyrosinase inhibition. The appellant has provided no evidence to refute this contention of Kolbe et al. There also is no evidence that the inclusion of a UVB filter, as Kolbe et al. teaches, would reduce the tyrosinase inhibition activity of the compounds of Kolbe et al. otherwise recited in instant claim 36.  In fact, the appellant employs the exact same rationale for proof of effectiveness of their genus of compounds as Kolbe et al. based upon an even smaller set of tests (see specification page 17 line 10-page 18 line 7). The teachings of Kolbe et al. render obvious a composition with the claimed combination of a UVB filter and elected alkylamidothiazoles. The observation by the 
The appellant offers arguments against the rejection of claims 42 and 43, noting the number of claimed compounds and arguing their non-obviousness. The claims have been restricted to compositions with a particular alkylamidothiazole. While this compound is embraced by these claims, the non-elected compounds were not examined thus their discussion is immaterial to the examination at this juncture.

Claims 45 and 47 rejected over Kolbe et al. as evidenced by Nguyen-Kim et al., further in view of Weipert et al. as evidenced by Golz-Berner et al. – The appellant argues that the teachings of Weipert et al. as evidenced by Golz-Berner et al. do not cure the supposed deficiencies of Kolbe et al. as evidenced by Nguyen-Kim et al. The examiner disagrees with the appellant in regard to the presence of deficiencies, as detailed in the section dedicated to the rejection over Kolbe et al. as evidenced by Nguyen-Kim et al. While additional teachings are not necessary to render obvious instant claim 36, Weipert et al. as evidenced by Golz-Berner et al. provide specific teachings in regard to particular UVB filters that were conventional in skin care compositions, like that of Kolbe et al., at the time of the invention.
 
Claims 45 and 47 rejected over Kolbe et al. as evidenced by Nguyen-Kim et al., further in view of Olivier-Terras as evidenced by Golz-Berner et al. – The appellant argues that the teachings of Olivier-Terras as evidenced by Golz-Berner et al. do not 

Claims 45-46 are rejected over Kolbe et al. as evidenced by Nguyen-Kim et al., further in view of Birrenbach as evidenced by Park et al. – The appellant argues that the teachings of Birrenbach as evidenced by Park et al. do not cure the supposed deficiencies of Kolbe et al. as evidenced by Nguyen-Kim et al. The examiner disagrees with the appellant in regard to the presence of deficiencies, as detailed in the section 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
Conferees:

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.